Lacey, J. The question presented by this record is whether the first dismissal of the appeal from the County Court was a bar to the second appeal. Upon the decision of this question, if in the affirmative, depends the right of the appellant to maintain the case in court upon the second appeal, or the second time he filed his papers in the Circuit Court. We think that the dismissal of the appeal might, at least, be a bar to the presentation of any other appeal in the same ease. If the appeal had been dismissed simply because it had not been perfected in the proper manner by the bond and security being approved in open court, the dismissal of the appeal as first presented might not have been a bar to any further appeal. But if the appeal had been dismissed by agreement, or for other reasons than the not perfecting the appeal in the proper form, the dismissal would be a bar. There was no bill of exceptions presented on the dismissal of the appeal January 6, 1887, and we are unable to see upon what grounds it was dismissed. A general record of dismissal stands against the second presentation of the appeal and everything will be presumed in favor of its being a bar unless it otherwise appears from the record. The dismissal is general, as appears from the record, -and we must presume that it was a final disposition of the entire appeal unless, by bill of exception preserved, it otherwise appears. The appeal at first presented in the' Circuit Court was brought there by the appellant as being perfect. If the appellee had made no motion to dismiss and the case had gone to trial and been tried on its merits, can it be doubted that the proceedings would have been sustained and the proceedings upheld ? Under such circumstances the informality in the approval of the appeal bond would have been regarded as waived by the appellee. It has been held by the Supreme Court uniformly that in order to pass upon the merits of the action of the court on a motion, the grounds of the motion and all the collateral facts must be preserved in a bill of exceptions. Buettner v. Norton Mfg. Co., 90 Ill. 415; Hyatt v. Brown, 82 Ill. 28; Thompson v. White, 64 Ill. 314; Horn v. Neu, 63 Ill. 539; Goddy v. McClure, 59 Ill. 182; Douglass v. Pratt, 43 Ill. 146; Daniels v. Shields, 38 Ill. 198; Lucas v. Farrington, 21 Ill. 32; Parson v. Evans, 17 Ill. 238; Snell v. Trustees, etc., 58 Ill. 290. There is. so far as we can discover, but one exception to the rule, and that is in cases where the dismissing or other order of the court discloses the grounds upon which the court acted as shown by the following cases: Offield v. Seller, 15 Ill. App. 308; Randolph v. Emerick, 13 Ill. 344; Blair v. Ray, 103 Ill. 615; Zimmerman v. Cowan, 107 Ill. 637. In Blair v. Ray et al., supra, the court say: “But the ground of the court’s decision in dismissing the suit rested upon the reasons which defendants assigned for the motion to dismiss, and the matter which was submitted to the court in support of the motion, all of which the record fails to show. It is easy to conceive there might have been matter submitted to the court which would have justified the order of dismissal; there might have been a stipulation to dismiss.” The plaintiff’s objection to the motion does not rebut this. If there had been an agreement in the case at bar to dismiss the appeal of January 6, 1887, as' a final disposition of the case, can it be doubted that an order of dismissal under such circumstances would have been a final disposition of the appeal? and this and other facts to uphold the general order of dismissal as final we aré bound to suppose existed in the absence of a bill of exceptions. The written motion is no part of the record. The appellant should not have submitted to a general order of dismissal without a bill of exceptions showing the grounds on which it was based. lie should have asked to withdraw the papers and to strike the case from the docket. And if the court had erroneously ruled against him he could have appealed. Two appeals in the same case will not lie, and courts will take notice of all the records in the case. It was not necessary to plead the first dismissal in bar. The court could and should take notice of its own record of dismissal previously made. It was not necessary that the first order of dismissal should have been preserved in a bill of exceptions. The record order of dismissal was before the court, which it was bound to take notice of. It is not necessary to pass on the other questions raised in the case. Judgment is therefore affirmed. Judgment affirmed.